DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In response to Applicant’s claims filed on July 19, 2019, claims 1-20 are now pending for examination in the application.
        
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to generate a set of compliance requirements by creating a public ledger using a proof-of-wok protocol. Examiner notes that a person can operate a generic computer node to commit transactions. 

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system, method, and non-transitory computer readable medium of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: non-transitory computer readable storage medium, computing network, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
determining that a current committee of BFT nodes has outputted a predetermined number of committed transactions (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses a user analyzing data from a committee. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity); 
identifying a plurality of candidate nodes, each respective candidate node of the plurality of candidate nodes having successfully processed, using a proof-of-work (PoW) protocol, a respective transaction of the predetermined number of committed transaction (as drafted, this limitation is a  encompasses a user analyzing data to form a new committee. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity); and 
selecting, as a new committee of BFT nodes, a subset of the plurality of candidate nodes based on a random or pseudo-random function (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses a user selecting a new committee. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of organizing human activity).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation Certain Methods of Organizing Human Activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer readable storage medium, computing network, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 17-19 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory machine readable medium, computing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 17-19 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Certain Methods of Organizing Human Activity” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-9, 11-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zappier et al. (US Pub. No. 20180204213) in view of Micali et al. (US Pub. No. 20190147438).
With respect to claim 1, Zappier et al. teaches a method of electing a rotating committee of byzantine fault tolerance (BFT) nodes in a decentralized computer network, comprising: 
determining that a current committee (Paragraph 47 discloses a committee) of BFT nodes (Paragraph 27 discloses a Byzantine fault tolerance (BFT) algorithm) has outputted a predetermined number of committed transactions (Paragraph 27 discloses the threshold number);  
identifying a plurality of candidate nodes (Paragraph 75 discloses nodes), each respective candidate node of the plurality of candidate nodes having successfully processed, using a proof-of-work (PoW) protocol (Paragraph 75 discloses the consensus mechanism used by the nodes is a proof-of-work mechanism), a respective transaction of the predetermined number of committed transactions.  Zappier et al. does not disclose selecting, as a new committee of BFT nodes, a subset. 
However, Micali et al. teaches selecting, as a new committee of BFT nodes, a subset of the plurality of candidate nodes based on a random or pseudo-random function (Paragraph 17 discloses A subset of users, C.sup.r, collectively considered a “committee”, are randomly selected and tasked to reach consensus of the block proposed by custom-character.sup.r, authenticate it, and propagate their authentication to the network). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Zappier et al. (decentralized applications) with Micali et al. (distributed public ledgers) to include selecting, as a new committee of BFT nodes, a subset.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Micali et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 1.  With respect to claim 2, Zappier et al. teaches the method of claim 1, wherein identifying a plurality of candidate nodes includes: 
determining whether each respective candidate node is connected to the network at a time proximate to the identifying (Paragraph 53 discloses identify specific trade criteria for new trades and post trades to the blockchain for review by a counterparty. The trade block 304 may then be configured to accept a trade approval); and 
forgoing identification as a candidate node any node that is not connected to the network at the time proximate to the identifying (Paragraph 53 discloses identify specific trade criteria for new trades and post trades to the blockchain for review by a counterparty. The trade block 304 may then be configured to accept a trade approval). 
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 1.  With respect to claim 3, Micali et al. teaches the method of claim 1, wherein the random or pseudo-random function uses a uniformly distributed random number generator which generates a random number based on hash data used in a previous committee election (Paragraph 17 discloses A subset of users, C.sup.r, collectively considered a “committee”, are randomly selected and tasked to reach consensus of the block proposed by custom-character.sup.r, authenticate it, and propagate their authentication to the network).
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 3.  With respect to claim 4, Micali et al. teaches the method of claim 3, wherein generating a random number based on hash data includes using a hash algorithm, and wherein the method further comprises periodically changing the hash algorithm (Paragraph 21 discloses a hash). 
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 1.  With respect to claim 5, Micali et al. teaches the method of claim 1, including successfully processing, using a proof-of-work (PoW) protocol, one or more transactions outputted by a threshold number of byzantine fault tolerance BFT nodes in the current BFT committee of the network (Paragraph 75 discloses the consensus mechanism used by the nodes is a proof-of-work mechanism); 
wherein, outputting committed transactions includes using a BFT protocol to commit transactions to a record of committed transactions, and processing transactions includes using a PoW protocol to add successive records to a chain of records (Paragraph 27 discloses a Byzantine fault tolerance (BFT) algorithm). 
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 5.  With respect to claim 8, Zappier et al. teaches the method of claim 5, wherein the chain of records is stored in a decentralized storage system (Paragraph 5 discloses utilizing one or more decentralized applications to allow entities to interface with a blockchain). 
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 5.  With respect to claim 9, Zappier et al. teaches the method of claim 1, further comprising establishing, among the new committee of BFT nodes, a private network within the computer network (Paragraph 26 discloses A “private blockchain” or “permissioned blockchain” as used herein is a blockchain in which only authorized nodes may access the blockchain. In some embodiments, nodes must be authorized to write to the blockchain. In some embodiments, nodes must also be authorized to read from the blockchain. Typically, a user and/or computing system may submit a request to add a data record to the blockchain, upon which the data record is considered a pending data record until the pending data record is validated by a threshold number of validator nodes. In other embodiments, the private blockchain may append the pending data records without validation by miner node). 
	With respect to claim 11, Zappier et al. teaches a
 non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system, wherein the computer system is configured to execute portions of the one or more programs corresponding to its role in a decentralized computer network, the one or more programs including instructions for: 
successfully processing, using a proof-of-work (PoW) protocol (Paragraph 75 discloses the consensus mechanism used by the nodes is a proof-of-work mechanism), one or more transactions outputted by a threshold number of byzantine fault tolerance BFT nodes (Paragraph 27 discloses the threshold number of validator nodes has validated the transaction and 75 discloses consensus mechanism used may be a Byzantine fault tolerance (BFT) algorithm) in a current BFT committee of the network (Paragraph 75 discloses nodes may “mine” the transaction to validate the data file uploaded by the user); 
determining that the current BFT committee (Paragraph 47 discloses a committee) has outputted a predetermined number of committed transactions (Paragraph 27 discloses the threshold number).  Zappier et al. does not disclose selecting, as a new committee of BFT nodes, a subset. 
However, Micali et al. teaches in accordance with the determination and the successful processing, advertising a current connection status to the network conveying availability for selection to a new BFT committee (Paragraph 17 discloses A subset of users, C.sup.r, collectively considered a “committee”, are randomly selected and tasked to reach consensus of the block proposed by custom-character.sup.r, authenticate it, and propagate their authentication to the network). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Zappier et al. (decentralized applications) with Micali et al. (distributed public ledgers) to include selecting, as a new committee of BFT nodes, a subset.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Micali et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 11.  With respect to claim 12, Zappier et al. teaches the storage medium of claim 11, wherein the instructions for successfully processing one or more transactions include instructions for using a PoW protocol to add successive records of transactions to a chain of transaction records (Paragraph 75 discloses the consensus mechanism used by the nodes is a proof-of-work mechanism). 
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 12.  With respect to claim 15, Zappier et al. teaches the storage medium of claim 12, further comprising instructions for offloading a portion of the chain of transaction records which is stored in a decentralized storage system (Paragraph 28 teaches may utilize asymmetric cryptography to secure the data records on the private blockchain). 
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 11.  With respect to claim 16, Zappier et al. teaches the storage medium of claim 11, further comprising instructions for establishing, upon being selected for a new BFT committee, a private network with other BFT nodes within the computer network (Paragraph 28 teaches may utilize asymmetric cryptography to secure the data records on the private blockchain). 
	With respect to claim 18, Zappier et al. teaches a computer system configured to execute portions of one or more programs corresponding to its role in a decentralized computer network, the one or more programs including instructions for: 
successfully processing, using a proof-of-work (PoW) protocol, one or more transactions outputted by a threshold number of byzantine fault tolerance BFT nodes in a current BFT committee of the network; 
determining that the current BFT committee has outputted a predetermined number of committed transactions.  Zappier et al. does not disclose selecting, as a new committee of BFT nodes, a subset. 
However, Micali et al. teaches in accordance with the determination and the successful processing, advertising a current connection status to the network conveying availability for selection to a new BFT committee (Paragraph 17 discloses A subset of users, C.sup.r, collectively considered a “committee”, are randomly selected and tasked to reach consensus of the block proposed by custom-character.sup.r, authenticate it, and propagate their authentication to the network). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Zappier et al. (decentralized applications) with Micali et al. (distributed public ledgers) to include selecting, as a new committee of BFT nodes, a subset.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Micali et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 18.  With respect to claim 19, Zappier et al. teaches the computer system of claim 18, wherein the instructions for successfully processing one or more transactions include instructions for using a PoW protocol to add successive records of transactions to a chain of transaction records (Paragraph 75 discloses the consensus mechanism used by the nodes is a proof-of-work mechanism). 
	The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 18.  With respect to claim 20, Zappier et al. teaches the computer system of claim 18, further comprising instructions for establishing, upon being selected for a new BFT committee, a private network with other BFT nodes within the computer network (Paragraph 28 teaches may utilize asymmetric cryptography to secure the data records on the private blockchain). 
Claim 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zappier et al. (US Pub. No. 20180204213) and Micali et al. (US Pub. No. 20190147438) in further view of FruitChains: A Fair Blockchain.
The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 5.  With respect to claim 6, Zappier et al. as modified by Micali et al. does not disclose a fruitchain protocol.
However, FruitChains: A Fair Blockchain teaches the method of claim 5, wherein: 
the PoW protocol is a fruitchain protocol (Page 3 Paragraph 5 discloses the FruitChain protocol, will be running an instance of Nakamoto's blockchain protocol, but instead of directly storing the records m inside the blockchain, the records are put inside \fruits" denoted f; these fruits themselves require solving some proof of work, with a different hardness parameter pf ; additionally, we require the fruits to \hang" from a block in the chain which is not too far" from the block which records the fruit -- more specifically, the fruit needs to “point" to an earlier block in the chain which is not too far from the block containing it (and thus, the fruit could not have been mined too" long ago)|we refer to such a fruit as being recent); 
processing transactions includes mining records of committed transactions as fruits, and packaging fruits into a block (Page 3 Paragraph 5 discloses the FruitChain protocol, will be running an instance of Nakamoto's blockchain protocol, but instead of directly storing the records m inside the blockchain, the records are put inside \fruits" denoted f; these fruits themselves require solving some proof of work, with a different hardness parameter pf ; additionally, we require the fruits to \hang" from a block in the chain which is not too far" from the block which records the fruit -- more specifically, the fruit needs to “point" to an earlier block in the chain which is not too far from the block containing it (and thus, the fruit could not have been mined too" long ago)|we refer to such a fruit as being recent); and 
the respective candidate nodes are identified as having successfully mined a fruit (Page 3 Paragraph 5 discloses the FruitChain protocol, will be running an instance of Nakamoto's blockchain protocol, but instead of directly storing the records m inside the blockchain, the records are put inside \fruits" denoted f; these fruits themselves require solving some proof of work, with a different hardness parameter pf ; additionally, we require the fruits to \hang" from a block in the chain which is not too far" from the block which records the fruit -- more specifically, the fruit needs to “point" to an earlier block in the chain which is not too far from the block containing it (and thus, the fruit could not have been mined too" long ago)|we refer to such a fruit as being recent). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Zappier et al. (decentralized applications) and Micali et al. (distributed public ledgers) with FruitChains: A Fair Blockchain (blockchain) to include a fruitchain protocol.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Micali et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Zappier et al. reference as modified by Micali et al. teaches all the limitations of claim 5.  With respect to claim 7, Zappier et al. as modified by Micali et al. does not disclose a the PoW protocol is a Nakamoto protocol.
However, FruitChains: A Fair Blockchain teaches the method of claim 5, wherein: 
the PoW protocol is a Nakamoto protocol (Page 3 Paragraph 5 discloses the FruitChain protocol, will be running an instance of Nakamoto's blockchain protocol, but instead of directly storing the records m inside the blockchain, the records are put inside \fruits" denoted f; these fruits themselves require solving some proof of work, with a different hardness parameter pf ; additionally, we require the fruits to \hang" from a block in the chain which is not too far" from the block which records the fruit -- more specifically, the fruit needs to “point" to an earlier block in the chain which is not too far from the block containing it (and thus, the fruit could not have been mined too" long ago)|we refer to such a fruit as being recent); 
processing transactions includes mining records of committed transactions as blocks (Page 3 Paragraph 5 discloses the FruitChain protocol, will be running an instance of Nakamoto's blockchain protocol, but instead of directly storing the records m inside the blockchain, the records are put inside \fruits" denoted f; these fruits themselves require solving some proof of work, with a different hardness parameter pf ; additionally, we require the fruits to \hang" from a block in the chain which is not too far" from the block which records the fruit -- more specifically, the fruit needs to “point" to an earlier block in the chain which is not too far from the block containing it (and thus, the fruit could not have been mined too" long ago)|we refer to such a fruit as being recent); and 
the respective candidate nodes are identified as having successfully mined a block of records (Page 3 Paragraph 5 discloses the FruitChain protocol, will be running an instance of Nakamoto's blockchain protocol, but instead of directly storing the records m inside the blockchain, the records are put inside \fruits" denoted f; these fruits themselves require solving some proof of work, with a different hardness parameter pf ; additionally, we require the fruits to \hang" from a block in the chain which is not too far" from the block which records the fruit -- more specifically, the fruit needs to “point" to an earlier block in the chain which is not too far from the block containing it (and thus, the fruit could not have been mined too" long ago)|we refer to such a fruit as being recent). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Zappier et al. (decentralized applications) and Micali et al. (distributed public ledgers) with FruitChains: A Fair Blockchain (blockchain) to include a the PoW protocol is a Nakamoto protocol (.  This would have facilitated blockchain cloud service by preventing rejected bad/malicious transactions).  See Micali et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.


Allowable subject matter
Claim(s) 10 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), 
wherein establishing the private network includes broadcasting, among respective BFT nodes in the new committee, encrypted identification information through the computer network, the identification information identifying the respective BFT nodes in the new committee and being protected against access by nodes in the computer network that are not members of the new committee, as claimed in claim 10.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 10, because claim 17 is substantially equivalent to claim 10.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180341930 is directed to Sharded Permissioned Distributed Ledgers:   [0009] Both permissionless and permissioned decentralized ledgers may be susceptible to manipulation by participants who favor some transactions over others. Central to most ledger protocols may be a consensus algorithm used to establish a universally agreed-upon sequence of transactions. While many distributed ledgers do not actually solve the traditional consensus problem, they are still generally referred to as implementing a consensus algorithm. Some prior consensus algorithms are based on a proof-of-work (PoW) system, in which participants expend resources to solve cryptographic puzzles. However, PoW has two well-known drawbacks. Traditionally, PoW may be wasteful and slow, deliberately designed to consume non-negligible amounts of energy, and to limit the rate at which transactions can be appended to the ledger. This approach aims to limit the influence of unknown entities, and its costs may be avoided in permissioned ledgers. PoW consensus provides only probabilistic guarantees. Generally, the ledger of a PoW consensus protocol may fork if two or more participants simultaneously append distinct transactions to the chain. Eventually, all but one of these incompatible chains may be abandoned, but there may be a period in which it is uncertain which will survive. As a result, a transaction may be considered trustworthy only after a sufficient number of later transactions have been appended after it (e.g., ensuring that the ledger has either not forked or that this transaction survived the fork and was not abandoned).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154